





This amended and restated agreement is dated 5 November, 2019
PARTIES
(1)
Coty Services UK Limited, incorporated and registered in England and Wales with
company number 00325646 whose registered office is at Eureka Park, Ashford,
Kent, TN25 4AQ (the "Company")

(2)
Greerson McMullen of 16 Margaretta Terrace, London SW3 5NU (the "Employee")

BACKGROUND
(A)
The Employee has been employed by the Company since 24 October 2016, as Chief
Legal Officer, General Counsel & Secretary Officer under a contract dated 11
October 2016 (the "Employment Agreement") and he has resigned his employment for
good reason as of 30 June 2020 (the "Termination Date") in connection with a
workplace relocation request, subject to the terms of this agreement. The
Company has an existing policy to compensate employees who do not relocate in
connection with a workplace relocation. The Employee has been rated 'Very
Strong' for FY2019, with a three percent merit increase.

(B)
The Employee and the Company entered into an agreement relating to the
termination of the Employee’s employment, which the parties now wish to replace
in its entirety with the terms of this agreement.

(C)
The Company enters into this agreement for itself and as agent and trustee for
the Company, its subsidiaries or holding companies from time to time and any
subsidiary of any holding company from time to time, as subsidiary and holding
company are defined in section 1159 of the Companies Act 2006 (each, a "Group
Company"), and it is authorised to do so. It is the parties' intention that each
Group Company should be able to enforce any rights it has under this agreement,
subject to and in accordance with the Contracts (Rights of Third Parties) Act
1999.

AGREED TERMS


1.
INTERPRETATION

The following rules of interpretation apply in this agreement.
1.1    The headings in this agreement are inserted for convenience only and
shall not affect its construction.
1.2
A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

1.3
The Schedules shall form part of this agreement and shall have effect as if set
out in full in the body of this agreement. Any reference to this agreement
includes the Schedules.

1.4    The terms "including" and its variants mean "including, without
limitation" and its variants.
1.5
Capitalised terms not defined in this Agreement shall have the meanings given to
them in the Employment Agreement.



2.
TERMINATION AND PAYMENTS



2.1
The Employee's employment with the Company and each Group Company will terminate
on the Termination Date, unless terminated before the Termination Date for Cause
(provided that upon and from the date hereof, subsection (a) of the definition
of Cause shall not be applicable) in accordance with the Employment Agreement.
The termination of employment is due to the resignation of the Employee for good
reason in connection with a workplace relocation request, and notice to
terminate the Employment Agreement is hereby given by the Employee as at the
date of this agreement. In consideration of the payments and benefits to be
provided to the Employee pursuant to this agreement, the Employee and the
Company hereby agree to the terms and conditions of this agreement.



2.2
Until and including 31 December 2019 (the "Garden Leave Date" and the separation
from






--------------------------------------------------------------------------------





service date as defined under Internal Revenue Code 409A), the Employee will
continue to perform his normal duties and hold his customary titles and offices,
in accordance with and subject to the Employment Agreement, unless otherwise
directed by the Company. For the period immediately after the Garden Leave Date
until the Termination Date the Employee will be on Garden Leave and accordingly
will, on the Garden Leave Date, resign from all offices he holds with any Group
Company and shall not provide services to any Group Company in excess of 20% of
his pre-December 31, 2019 level of services. During Garden Leave the terms
provided for in clause 14.1.2 of the Employment Agreement (as varied by this
agreement) will apply, save that:


(a)
the Employee may continue to develop his professional relationships with law
firms and other consultants provided that the Employee does not hold himself out
as representing the Company or any Group Company or fail to correct any
misunderstanding of his status by any third party caused by the Employee or
which becomes apparent to the Employee; and

(b)
notwithstanding any other provisions of the Employment Agreement, the RCA (as
defined at clause 4.1) or this agreement, and (for the avoidance of doubt)
without forfeiting any remuneration or benefits pursuant to the Employment
Agreement or this agreement, the Employee shall be at liberty to obtain
alternative employment from this date so long as he remains available to consult
by phone on the transition of matters as reasonably required by the Company and
provided the Employee complies with section 7(a) of the RCA.    If the Employee
obtains alternative employment, the Company will, without the Employee
forfeiting any salary, compensation or other benefit hereunder, bring forward
the date on which the Employee's employment terminates to such other employment
date, in which case such earlier date will be the "Termination Date" for the
purposes of this Agreement (and the Employee’s salary for the balance of such
garden leave period shall be paid within 30 days of such Termination Date).



2.3
Until 30 June 2020 the Employee will be entitled to receive his normal salary
and benefits (as at the date hereof) and will be entitled to receive:



(a)
a bonus for 2019 under the Coty Annual Performance Plan for the fiscal year
ending 30 June 2019, of £73,800 payable not later than 30 October 2019; and

(b)
a bonus for 2020 under the Coty Annual Performance Plan for the fiscal year
ending 30 June 2020 in an amount equal to the greater of actual achievement and
the Employee's Target Award (at a factor of 1), being 60 per cent. of the
Employee's then applicable Salary, payable during the 15 day period ending on 30
October 2020.

2.4
It is a condition of the payment and benefits to be provided to the Employee
pursuant to this agreement that the Employee will execute a further waiver and
release of claims with the same terms and conditions as are set forth in Clause
3 as at the Termination Date (the "Further Release") and that the Adviser will
sign and deliver to the Company a further letter in the form attached as
Schedule 2 to this agreement (the "Further Certificate").



2.5
Subject to and conditional on: (i) the Employee's compliance in all material
respects with the terms of this agreement; (ii) receipt by the Company of this
agreement validly executed by the Employee; (iii) receipt by the Company of a
letter in the form attached as Schedule 2 to this agreement signed by the
Adviser; (iv) receipt by the Company of the Further Release and the Further
Certificate; and (v) the Employee not having been terminated for Cause
(excluding subsection (a) thereof) before the Termination Date:

(a)
the Company will pay to the Employee the amount of £1,615,440 (the "Termination
Payment") by way of compensation for termination of the Employee's employment.
The Termination Payment will be paid in two instalments, with the first
instalment of £30,000 being paid within 28 days of the Termination Date (and
without deduction of income tax and national insurance contributions) and the
second instalment of






--------------------------------------------------------------------------------





the balance being paid within 28 days after the date falling six months after
the Garden Leave Date less all applicable tax deductions and National Insurance
contributions required by law in the ordinary course;
(b)
the Company will pay to the Employee the amount of £390,350 (the "Contractual
Payment") inclusive of: (i) the Employee's entitlement to payment under clause
14.2.2 of the Employment Agreement; (ii) a payment in respect of car allowance
and employer pension contributions for the period of 24 months beginning on 1
July 2020; (iii) a payment in respect of the Employee's accrued but untaken
holiday as at the Termination Date; and (iv) the Employee's three percent merit
increase as of October 1, 2019, in each case less all applicable tax deductions
and National Insurance contributions required by law in the ordinary course. The
Contractual Payment will be paid within 28 days of 1 July 2020;

(c)
the Company shall pay up to £50,000 plus VAT in relation to the provision of
outplacement counselling by Manchester Square Partners (or equivalent) to the
Employee so long as such costs are incurred not later than 31 December 2021 and,
on production of an invoice payable by the Company, the Company shall promptly
pay such invoice in 2019;

(d)
the Company shall pay up to £20,000 plus VAT in 2019 in relation to the
provision of legal advice regarding the terms of this Agreement to the
Employee's solicitors on production of invoices addressed to the Employee but
marked payable by the Company and the Company shall promptly pay any such
invoice;

(e)
the Employee will continue to benefit from the International transfer policy as
in effect on the Date of the Employment Agreement (treating the UK as the home
country) and in respect of the costs of relocation to the U.S. (or alternate
location that does not cost the Company any additional amount) so long as such
eligible relocation expenses are incurred not later than 31 December 2021 and to
be paid directly to the provider(s) of the relevant relocation costs on
production on an invoice payable by the Company not later than 31 December 2021;

(f)
the Company shall procure the continuation of the Employee's participation in
the health and life insurance benefits as are in effect for him as of the date
of this agreement and a tax assistance benefit consistent with the benefit
provided by the Company in prior years (the cost thereof not to exceed $200,000
per year), in the case of the health and life insurance benefits from the date
hereof until 30 June 2022, and in the case of the tax assistance benefit, from
the date hereof until the end of 2023 covering the period until 31 December
2022, subject to the following terms: in relation to any such health benefit
provided in the U.S., the Employee's coverage will continue for such period - to
the extent the Employee is required to pay the applicable premiums, the Employee
will be reimbursed for the cost of such premiums on the last day of each of the
18 months immediately after 30 June 2020, followed by a lump sum payment in
respect of the outstanding premiums, payable 18 months after 30 June 2020 (it
being understood that the Company will use its best efforts to continue the
existing arrangement whereby the Employee is not required to pay any premiums
for such insurance) which in respect of any period after the Termination Date
will be (i) subject to the Employee making a timely election to continue his
insurance coverage under COBRA and (ii) effected by the Company making payments
of required COBRA premiums directly on the employee's behalf on each monthly due
date for such premium. The Employee will be liable for any applicable tax due
resulting from the provision of such benefits. Notwithstanding the foregoing, in
the event that this clause (f) would subject the Employee or the Company to a
material tax or penalty, the parties shall cooperate to provide the Employee
with these benefits in a way that does not trigger such tax, cost or penalty, if
and to the maximum extent possible;

(g)
the restricted stock units ("RSUs") and stock options held by the Employee will
be treated in accordance with the terms and conditions applicable to them
(assuming a termination without Cause), it is expected that 60% of the RSUs
granted to the Employee on 16 November 2016 will vest on 16 November 2019






--------------------------------------------------------------------------------





(including accrued dividends, to the extent provided for in the applicable
terms); and
(h)
the employee shall be entitled to keep (and shall own as of 2020) his work cell
phone and laptop computer, provided that he has returned such equipment to the
Company as of the Termination Date in order for it to be promptly wiped to
ensure the removal of confidential information. The Company will use its
reasonable endeavours to ensure the transfer of the Employee's work cell phone
number into his own name on or around the Termination Date. The Company shall
reimburse any reasonable business expenses incurred by the Employee in the
ordinary course of business in accordance with past practice.

2.6
In circumstances where the Employee is, prior to the Termination Date,
terminated for Cause the provisions of Clause 2.4 and Clause 3 shall be treated
for all purposes as void and unenforceable.



3.
WAIVER OF CLAIMS

    
3.1
The Employee agrees that the terms of this agreement are offered by the Company
without any admission of liability on the part of the Company or any Group
Company or by Employee and are in full and final settlement of, and the Employee
hereby releases, waives and discharges the Company and each other Group Company
and their respective current and former officers, directors, employees, workers,
agents, shareholders or members, each in that capacity (collectively,
"Releasees") from, all and any claims, grievances, liabilities, expenses,
lawsuits, proceedings, complaints or rights of action that the Employee has or
may have in any jurisdiction against any Releasee arising out of, or relating
directly or indirectly to, his employment with the Company (or any other Group
Company) or its termination, the holding of any office with the Company or any
other Group Company or its termination, whether under common law, tort,
contract, statute or otherwise, regardless of whether such claims are, or could
be, known to the parties or in their contemplation at the date of this agreement
in any jurisdiction and regardless of whether such claims are ripe, mature or
choate and including (i) the claims specified in Schedule 1 (each of which is
waived by this clause), (ii) any claims under the laws of a jurisdiction other
than England that are similar or comparable to any of the claims listed in
Schedule 1 (including claims under Title VII of the U.S. Civil Rights Act of
1964, the U.S. Civil Rights Act of 1991, the U.S. Age Discrimination in
Employment Act, the U.S. Older Workers Benefit Protection Act, the U.S. National
Labor Relations Act, the U.S. Equal Pay Act of 1963, the U.S. Americans with
Disabilities Act, the U.S. Rehabilitation Act of 1973, the U.S. Worker
Adjustment and Retraining Notification Act, the U.S. Family Medical Leave Act of
1993, the U.S. Employee Retirement Income Security Act, the U.S. Sarbanes-Oxley
Act of 2002 any and all state or local law addressing matters similar to those
addressed by the foregoing U.S. federal laws), any claims for payments of any
nature, including salary, bonuses, holiday pay, profit share, wages, incentive
compensation, overtime pay, severance pay, commissions, bonuses and or the
monetary equivalent of benefits; and (iii) any claims for the breach of any
written, implied or oral contract between the Employee and any Group Company,
including the Employment Agreement.

3 .2
The waiver in Clause 3.1 shall not apply to the following:

(a)
any claims by the Employee under or to enforce this agreement;

(b)
claims that cannot be legally waived under applicable law;

(c)
any claims that the Employee may have against the Company or any Group Company
in respect of personal injury of which the Employee is not aware and could not
reasonably be expected to be aware at the date of this agreement (save for any
personal injury claims arising from discrimination in any form);

(d)
any claims in relation to accrued pension entitlements;

(e)
any rights and entitlements pursuant to the terms and conditions of the RSUs and
stock options; and

(f)
any claims relating to directors' and officers' liability insurance coverage






--------------------------------------------------------------------------------





or any right of indemnification under the Company's organizational documents or
otherwise.
3.3
The Employee warrants that:

(a)
before entering into this agreement he received independent advice from Hayley
Robinson of Macfarlanes LLP (the "Adviser") as to the terms and effect of this
agreement and, in particular, on its effect on his ability to pursue any
complaint before an employment tribunal or other court and, before receiving the
advice, the Employee disclosed to the Adviser all facts and circumstances that
may give rise to a claim by the Employee against any Releasee;

(b)
the Adviser has confirmed to the Employee that the Adviser is a solicitor
holding a current practising certificate and that there is in force a policy of
insurance covering the risk of a claim by the Employee in respect of any loss
arising in consequence of the Adviser's advice;

(c)
the Adviser shall sign and deliver to the Company a letter in the form attached
as Schedule 2 to this agreement; and

(d)
the only claims that the Employee has or may have against any of the Releasees
(whether at the time of entering into this agreement or in the future) relating
to his employment with the Company or any other Group Company or its termination
are specified in Clause 3.1 and the Employee is not aware of any facts or
circumstances that may give rise to any claim against any Group Company or its
officers, employees or workers other than those claims specified in Clause 3.1.

The Employee acknowledges that the Company acted in reliance on these warranties
when entering into this agreement.


3.4
The Employee acknowledges that the conditions relating to settlement agreements
under section 147(3) of the Equality Act 2010, section 288(2B) of the Trade
Union and Labour Relations (Consolidation) Act 1992, section 203(3) of the
Employment Rights Act 1996, regulation 35(3) of the Working Time Regulations
1998, section 49(4) of the National Minimum Wage Act 1998, regulation 41(4) of
the Transnational Information and Consultation etc. Regulations 1999, regulation
9 of the Part-Time Workers (Prevention of Less Favourable Treatment) Regulations
2000, regulation 10 of the Fixed-Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, regulation 40(4) of the Information and
Consultation of Employees Regulations 2004, paragraph 13 of the Schedule to the
Occupational and Personal Pension Schemes (Consultation by Employers and
Miscellaneous Amendment) Regulations 2006, regulation 62 of the Companies (Cross
Border Mergers) Regulations 2007 and section 58 of the Pensions Act 2008 have
been satisfied.



3.5
The waiver in Clause 3.1 shall have effect irrespective of whether or not, at
the date of this agreement, the Employee is or could be aware of such claims or
have such claims in his express contemplation (including such claims of which
the Employee becomes aware after the date of this agreement in whole or in part
as a result of new legislation or the development of common law or equity). As
of the date hereof, the Company is not aware of any claims against, or material
breach of obligations by, the Employee.



3.6
The Employee agrees that, except for the payments and benefits provided for in
this agreement he shall not be eligible for any further payment from any Group
Company relating to his employment or its termination

    
3.7
The Employee acknowledges that he has been given the right to take up to
twenty-one (21) days to consider this agreement, and to the extent the Employee
signs this agreement prior to such twenty-first (21st), the Employee knowingly
and voluntarily waives his right to consider this agreement for the remainder of
such period.



3.8
The Employee has the right to revoke this agreement within seven (7) days
following the date it is executed by the Employee. Any revocation of this
agreement must be in writing and received by the Company by the close of
business on the seventh day following Employee's






--------------------------------------------------------------------------------





execution of this Agreement and shall be delivered to the Company, Attention:
Sophie Hanrot.


4.
RESTRICTIVE COVENANTS, CONFIDENTIALITY AND REFERENCE



4.1
The Employee acknowledges that the terms of the Confidentiality, Non-Competition
and Non-Solicitation Agreement attached as Annex I to the Employment Agreement
(the "RCA") will continue to apply after the Termination Date, including in
respect of restrictive covenants and confidentiality, save that the Employee
will be released from his obligations under sections 7 and 9 of the RCA with
effect from I July 2020 and subsections 1l(b) (i) shall be deemed deleted from
the RCA as of the date hereof and provided that the Company shall, acting
reasonably, consider in good faith any request for consent sought by the
Employee pursuant to section 7(a) of the RCA.



4.2
The Employee agrees to keep the existence and terms of this agreement and, the
circumstances concerning the termination of the Employee's employment
confidential, except where the Company has already made it public, such
disclosure is to HM Revenue & Customs, the Internal Revenue Service ("IRS"), any
regulatory or law enforcement body or supervisory authority or otherwise as
required by law (and nothing in this agreement limits the Employee's ability to
communicate with or participate in any investigation or proceeding, including by
providing documents or other information, without notice to the Company,
regarding possible violations of securities laws that may be conducted by such
regulatory or law enforcement body or supervisory authority), or (where
necessary or appropriate) to:

(a)
the Employee's spouse, civil partner or partner, immediate family or legal or
professional advisers, provided that they agree to keep the information
confidential or anyone to whom the Company has disclosed the terms of this
agreement after the date hereof; or

(b)
the Employee's insurer for the purposes of processing a claim for loss of
employment.



4.3
The Company may also disclose the existence and terms of this agreement to any
Group Company's officers, directors, employees or legal or professional
advisers, provided that they are bound to keep the information confidential.

4.4
The Employee shall not make, or cause to be made, any adverse, derogatory,
defaming, slanderous or harmful comment or statement about any of the Releasees.
The Employee shall not do anything which shall, or may, bring the Company, or
any Group Company, its or their current or former directors, shareholders or
employees into disrepute and the Company shall instruct in writing the members
of the executive committee and the board of directors of Coty, Inc. to not make
any adverse, derogatory, defaming, slanderous or harmful comment or statement
about the Employee.



4.5
Nothing in this Clause 4 or in the RCA shall prevent the Employee from:

(a)
making a protected disclosure under section 43A of the Employment Rights Act
1996 or equivalent US law;

(b)
making a disclosure to a regulator regarding any misconduct, wrongdoing or
serious breach of regulatory requirements, or reporting a criminal offence to
any law enforcement agency;

(c)
co-operating with any law enforcement agency regarding a criminal investigation
or prosecution; or

(d)
enforcing his rights under this agreement or providing sworn testimony.

    
4.6
Nothing in this Clause 4 shall prevent the Company from making such disclosure
as it is required to make by law and/or the rules of any regulatory or
supervisory authority or to operate in its ordinary course of business.



4.7
The Company will provide, at the Employee's request, a reference in respect of
the Employee






--------------------------------------------------------------------------------





and will respond to all oral enquiries for such a reference, confirming the
Employee's dates of employment and positions.


5.
MISCELLANEOUS



5.1
Taxation. The parties believe that the first £30,000 of the Termination Payment
will be tax free, as a termination award under the threshold within the meaning
of sections 402A(l) and 403 of the Income Tax (Earnings and Pensions) Act 2003.
The Employee shall indemnify the Company on a continuing basis in respect of any
income tax or National Insurance contributions (save for employers' National
Insurance contributions) due in respect of the payments any benefits payable or
provided under this Agreement (and any related interest, penalties, costs and
expenses) save for income tax or national insurance contributions which the
Company deducts at source in accordance with this agreement and for any
interest, penalties, costs and expenses arising from the Company's willful
default. The Company shall give the Employee reasonable notice of any demand for
tax which may lead to liabilities on the Employee under this indemnity and shall
provide the Employee with reasonable access to any documentation the Employee
may reasonably require to dispute such a claim (provided that nothing in this
clause shall prevent the Company from complying with its legal obligations with
regard to HM Revenue and Customs, the IRS or other competent body).

The parties intend this agreement to be exempt from or to comply with Section
409A of the U.S. Internal Revenue Code of 1986, as amended ("Section 409A"), and
that it be interpreted accordingly. The Employee acknowledges and agrees,
however, that Company does not guarantee the tax treatment or tax consequences
associated with any payment or benefit arising under this agreement, including,
without limitation, to consequences related to Section 409A. To the extent any
payment hereunder is determined to be "deferred compensation" within the meaning
of Section 409A, each such payment will be treated as a separate payment for
purposes of Section 409A (and no such payment will be subject to any offset or
netting pursuant to this or another agreement). If the Employee is a "specified
employee" (within the meaning of Section 409A and as determined by the Company),
any payment hereunder that is determined to constitute "deferred compensation"
that is payable to the Employee as a result of a "separation from service"
within the meaning of Section 409A will not be made or provided before the date
that is six months after the date of the Employee's separation from service (or
his earlier death or a change in ownership or effective control, within the
meaning of Section 409A), if and solely to the extent required by Section 409A.
To the extent that any reimbursement, fringe benefit or other, similar plan or
arrangement in which the Employee participates provides for a "deferral of
compensation" within the meaning of Section 409A, (a) the amount of expenses
eligible for reimbursement provided to the Employee during any calendar year
will not affect the amount of expenses eligible for reimbursement or in-kind
benefits provided to the Employee in any other calendar year, (b) the
reimbursements for expenses for which the Employee is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, (c) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit and (d) the reimbursements shall be made
pursuant to objectively determinable and nondiscretionary Company policies and
procedures regarding such reimbursement of expenses.
The Employee shall be solely responsible for taxes imposed on Employee by reason
of any compensation or benefits provided under this agreement and all such
compensation and benefits shall be subject to applicable withholding
requirements. Furthermore, the Employee has discussed the contents of this
agreement with his tax adviser and is aware of the tax consequences to the
Employee based on the payments and benefits set forth herein, including but not
limited to consequences under Section 409A. Employee acknowledges he is
responsible for reporting the receipt of any income under this agreement and
remitting the appropriate income tax to the appropriate tax authorities, as
required, to the extent not withheld by the Company. The Employee agrees, to the
fullest extent permitted by applicable law, to indemnify and hold harmless the
Company, and its affiliates, agents, partners, officers, directors, employees or
shareholders, against all taxes, additional taxes, claims, liabilities
(including interest and penalties) and expenses of whatever nature under Section
409A of the Code arising





--------------------------------------------------------------------------------





as a result of the payments contemplated by this agreement.
    
5.2
Entire Agreement. Each party, on behalf of itself and, in the case of the
Company, as agent for any Group Companies acknowledges and agrees with the other
party (the Company acting on behalf of itself and as agent for each Group
Company) that: (a) this agreement, the RCA and the provisions of the Employment
Agreement which survive termination of employment constitute the entire
agreement between the parties and any Group Company and supersede and extinguish
all agreements, promises, assurances, warranties, representations and
understandings between them whether written or oral, relating to its subject
matter; (b) in entering into this agreement it does not rely on, and shall have
no remedies in respect of, any statement, representation, assurance or warranty
(whether made innocently or negligently) that is not set out in this agreement;
and (c) it shall have no claim for innocent or negligent misrepresentation or
negligent misstatement based on any statement in this agreement.



5.3
Variation. No variation of this agreement shall be effective unless it is in
writing and signed by the parties (or their authorised representatives).



5.4
Third Party Rights. Except as expressly provided elsewhere in this agreement, no
person other than the Employee and any Group Company shall have any rights under
the Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
agreement. This does not affect any right or remedy of a third party which
exists, or is available, apart from that Act.



5.5
Governing Law; Jurisdiction.    This agreement and any dispute or claim arising
out of or in connection with it or its subject matter or formation (including
non-contractual disputes or claims) shall be governed by and construed in
accordance with the law of England and Wales. Each party irrevocably agrees that
the courts of England and Wales shall have exclusive jurisdiction to settle any
dispute or claim arising out of or in connection with this agreement or its
subject matter or formation (including non-contractual disputes or claims).



5.6
Subject To Contract And Without Prejudice. This agreement shall be deemed to be
without prejudice and subject to contract until such time as it is signed by
both parties and dated, when it shall be treated as an open document evidencing
a binding agreement.



5.7
Counterparts.    This agreement may be executed and delivered in any number of
counterparts, each of which, when executed, shall constitute a duplicate
original, but all the counterparts shall together constitute the one agreement.



5.8
No Admission.    The terms of this agreement are offered without any admission
of liability on the part of any Releasee or by Employee.



5.9
Ambiguities. Attorneys for all parties have participated in the negotiation of
this agreement and, thus, it is understood and agreed by the Company and the
Employee that the general rule that ambiguities are to be construed against the
drafter shall not apply to this agreement.






--------------------------------------------------------------------------------









This agreement has been entered into on November 5th, 2019.


Signed by Pierre Laubies for and on behalf of Coty Services UK Limited


/s/ Pierre Laubies
Director




/s/ Greerson McMullen
Signed by Greerson McMullen


 
 









